IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM P. RAGUSA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1260

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and ADP
TOTALSOURCE CO XXI,

      Appellees.


_____________________________/

Opinion filed February 18, 2016.

An appeal from an order from the Reemployment Assistance Appeals
Commission.
Frank E. Brown, Chairman.

William P. Ragusa, pro se, Appellant.

Cristina Angelica Velez, Tallahassee, for Appellees.


PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and RAY, JJ., CONCUR.